Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to for reciting hyperlink language (see page 14).  Applicant is advised to comply with 37 CFR section 1.821-1.825, everywhere in the specification. Also it is strongly advised to avoid gaps in the text, see for example, page 14.

Claims 38-39 drawn to Group III invention is hereby rejoined with the leced invention.
The following is an examiner’s statement of reasons for allowance: 
Claims 19-27, 29-30 and 33-39 are drawn to a genetically modified yeast comprising:
 (a) a first polynucleotide encoding a first polypeptide having at least 70% amino acid sequence identity to SEQ ID NO:23, wherein said first polypeptide has Acetyl-CoA Carboxylase 1 (ACC1) activity; 
(b) a second polynucleotide encoding a second polypeptide having at least 70% amino acid sequence identity to SEQ ID NO:4, wherein said second polypeptide has farnesyl diphosphate synthase activity;
 (c) a third polynucleotide encoding a third polypeptide having at least 70% amino acid sequence identity to SEQ ID NO:6, wherein said third polypeptide has hydroxymethylglutaryl-CoA reductase (HMGR) activity; 

(e) a fifth polynucleotide encoding a fifth polypeptide having at least 70% amino acid sequence identity to SEQ ID NO:8, wherein said fifth polypeptide has olivetolic acid cyclase (OAC) activity; 
(f) a sixth polynucleotide encoding a sixth polypeptide having at least 70% amino acid sequence identity to SEQ ID NO:11, wherein said sixth' polypeptide has CBGA synthase activity;
(g) a seventh polynucleotide encoding a seventh polypeptide having at least 70% amino acid sequence identity to SEQ ID NO:16, wherein said seventh polypeptide has hexanoyl-CoA synthase (Hex) A activity, and an eighth polynucleotide encoding a eighth polypeptide having at least 70% amino acid sequence identity to SEQ ID NO:17, wherein said eighth polypeptide has HexB activity; and
(h) a ninth polynucleotide encoding a ninth polypeptide having at least 70% amino acid sequence identity SEQ ID NO: 24, wherein said ninth polypeptide has diacylglyceride acyl-transferase (DGA) activity as well as
A method of producing at least one cannabinoid or cannabinoid precursor comprising contacting said genetically modified yeast with a carbohydrate source under culture conditions and for a time sufficient to produce the at least one cannabinoid or cannabinoid precursor.
Claimed modified yeast is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said modified yeast is also non-ovbvious.

Claims 19-27, 29-30 and 33-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656